EXHIBIT Alpha Natural Resources, Inc Computation of Ratio of Earnings to Fixed Charges (Amounts in thousands except ratio) ThreeMonthsEnded SixMonthsEnded June30, June30, 2008 2007 2008 2007 Earnings: Income from continuing operations before income taxes and minority interest $ 81,887 $ 6,205 $ 115,296 $ 17,140 Adjustments: Fixed charges 32,423 11,151 43,372 22,360 Loss from equity investees 469 - 504 37 Amortization of capitalized interest 56 19 102 29 Capitalized interest (203 ) (462 ) (604 ) (836 ) $ 114,632 $ 16,913 $ 158,670 $ 38,730 Fixed Charges: Interest expense $ 17,097 $ 10,030 $ 27,184 $ 20,023 Loss on early extinguishment of debt 14,669 - 14,669 - Portion of rental expense representative of interest 454 659 915 1,501 Capitalized interest 203 462 604 836 $ 32,423 $ 11,151 $ 43,372 $ 22,360 Ratio of earnings to fixed charges 3.54 1.52 3.66 1.73
